Case 2:20-cv-08870-JFW-KS Document 11 Filed 12/02/20 Page 1 of 2 Page ID #:96

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 20-8870-JFW (KS)                                               Date: December 2, 2020
Title       Jack Thayer Sherwyn v. Phillip Browning, et al.




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On September 28, 2020, Plaintiff, a California state prisoner proceeding pro se and in
forma pauperis, commenced this civil rights suit against several California Department of
Child and Family Services officials. (Dkt. No. 1.) On October 21, 2020, the Court dismissed
the Complaint for failure to state a claim, but granted Plaintiff leave to amend and ordered him
to file a First Amended Complaint correcting the defects identified by the Court no later than
November 11, 2020. (Dkt. No. 9.) On November 16, 2020, the Clerk’s Office received notice
that mail addressed to Plaintiff, i.e., a copy of the Order Dismissing his Complaint with Leave
to Amend, had been returned as undeliverable. (Dkt. No. 10.)

        More than three weeks have now passed since Plaintiff’s First Amended Complaint
was due. To date, Plaintiff has not filed a First Amended Complaint, a request for an extension
of time, or a Notice of Voluntary Dismissal. Rule 41(b) of the Federal Rules of Civil Procedure
states that an action may be subject to involuntary dismissal if a plaintiff “fails to prosecute or
to comply with these rules or a court order.” Accordingly, the Court could properly
recommend dismissal of the action for Plaintiff’s failure to timely comply with the Court’s
prior orders.

       Additionally, Central District of California Local Rule 41-6 requires a pro se plaintiff
to keep the Court apprised of, inter alia, his current address, and provides that “[i]f a Court
order or other mail served on a pro se plaintiff at his address of record is returned by the Postal
Service as undeliverable and the pro se party has not filed a notice of change of address within
14 days of the service date of the order or other document, the Court may dismiss the action


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-08870-JFW-KS Document 11 Filed 12/02/20 Page 2 of 2 Page ID #:97

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 20-8870-JFW (KS)                                            Date: December 2, 2020
Title       Jack Thayer Sherwyn v. Phillip Browning, et al.


with or without prejudice for failure to prosecute.” C.D. Cal. L.R. 41-6. Accordingly, the
Court could properly recommend dismissal of the action for Plaintiff’s failure to keep the Court
apprised of his current address.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on
or before December 23, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a notice of
change of address; and either (2)(a) a request for an extension of time to file a First Amended
Complaint and a declaration signed under penalty of perjury, explaining why he failed to
comply with the Court’s prior order; or (b) a First Amended Complaint correcting the
deficiencies identified in the Court’s October 21, 2020 Order. Alternatively, if Plaintiff does
not wish to pursue this action, he may dismiss the Complaint without prejudice by filing a
signed document entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
